Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
The application has been amended as follows: claims 1-3, 5, 7-8, 10-11, 15-17, 21, 23-29 remain pending in the application and claims 25-29 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 10-11, 15-17, 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, the language “shaving” in the preamble “a system configured to assist a user with shaving” and “a method for assisting a user with shaving” are unclear and confusing. See https://www.merriam-webster.com/dictionary/shaving that is to cut off “hair or bear” close to the skin), but the claimed body does not recite or claim any feature of any shaving, therefore, it is unclear and confusing. 
It can be easy to overcome this issue by amending, for an example, -- a system configured to assist a user with a suggestion of shaving cartridge or razor-- and “a method for assisting a user with a suggestion of shaving cartridge or razor—or equivalent.
Claim 3 “a first razor” is unclear whether this razor is suggested in the feedback information (in claim 1) or not. If this razor is a suggested razor, it should be the suggested razor and if it is not, what the “first razor” is for. And if this first razor is not a suggestion in the feedback information, then it conflicts to claim 1 and it is unclear whether this the razor is suited for the physical characteristic or not.  Claims 15, 21, 23 have the same issue “an initial razor” and “a first razor”. Please note that as the claims 1 and 11 are written, it appears to claim a system having a controller which suggests a cartridge model or a razor suitable for a condition of user’s skin surface. Therefore, the first razor or the  initial razor is claimed in claims 3 and 15 is unclear if this razor is not a suggested razor.
Claim 7 “a vendor platform” is unclear whether it refers to the vendor platform of claim 1 or an additional vendor platform. Claims 15-16 have the same issue.
All claims dependent from claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-11, 15-17, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2014/0137883) in view of  Mena (EP 3366195A1).
Regarding claim 1, as best understood, Rothschild shows a system (Figures 1-4) configured to assist a user with a shaving, comprising:
a camera (imaging device 135) configured to record an image of at least one of a user's skin surface (Para. 15 “skin 125”);
a control unit (210, Para. 37) communicatively connected to the camera and configured to process image data of the image recorded by the camera to determine at least one physical characteristic of the at least one of the user’s skin surface  (Para. 41 “the processor 210, can process images captured by the imaging device(s) 135 to identify areas of the skin sensitive to shaving, skin diseases, and any other undesirable skin conditions”) and ;
wherein the control unit is configured to provide feedback information received from a vendor platform (Para. 41 “data base” and Para. 44 “processing system 170…”) based on the at least one physical characteristic, wherein the feedback information is regarding a suggestion of a suggested shaving cartridge model suited for the at least one physical characteristic (Para. 49 “an alert indicating that the area of the skin is sensitive to shaving can be automatically generated in response to determining that the area of the skin is sensitive to shaving…a message indicating a type of blade that should be used for shaving can be automatically generated. The type of blade is selected for sensitive skin”) (emphasis added); and
an output unit (a display…an external display, Para. 49) configured to receive the feedback information from the control unit and output the feedback information (Para. 47 “output audio”).
However, Rothschild does not clearly discuss the camera that is a three-dimension camera.
Mena shows a system for assisting a user with shaving (Figures 1-3) that uses a sensing unit or an image sensor  as disclosed in Para. 19 (Para. 31 “the sensing unit is a camera” ) for detecting a skin condition (Paras. 16-19), wherein the image sensor is a three-dimension camera (Para. 35 “three dimensional image data” and Para. 44 “a single 3D-camera”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Rothschild to have a three-dimension camera, as taught by Mena, in order to allow the controller or user accurately see depth of skin images for better seeing a skin condition. 
Regarding claim 2, the modified system of Rothschild  shows that the 3D camera is configured to directly interface with an Internet gateway connected to the Internet to transmit the image data of the image recorded by the 3D camera (Paras. 36 of Rothschild “internet”).
Regarding claim 3, as best understood, the modified system of Rothschild  shows that a first razor (110, Figure 1 of Rothschild), wherein the 3D camera is at least one of communicatively or mechanically connected to the initial first razor (Figure 1 of Rothschild shows the camera 135 being on the razor. See the “three-dimension_ camera discussion in claim 1 above).
Regarding claim 5, as best understood, the modified system of Rothschild  shows that the control unit is communicatively connected to the vendor platform (Figure 1 and Para. 34  of Rothschild “communications adapter (wire or wireless)”) and,
the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claim 2 above), and
the feedback information is transmitted from the vendor platform to at least one of the first razor or the 3D camera via the Internet gateway connected to the Internet (see the discussion in claims 1-2 above).
Regarding claim 7, the modified system of Rothschild shows that the control unit is communicatively connected to the vendor platform (see the discussion in claim 2 and Para. 36 of Rothschild),
the image data of the image recorded by the 3D camera is transmitted to the control unit via an Internet gateway connected to the Internet (see the discussion in claim 2 and Para. 36 of Rothschild), and
the feedback information is transmitted from the vendor platform to the 3D camera via the Internet gateway connected to the Internet (see the discussion in claims 1-2 above).
Regarding claim 8, the modified system of Rothschild shows that the vendor platform includes the control unit (170, Figure 1 of Rothschild. Please note that every device in Figure 1 has a control unit of some sort).
Regarding claim 10, the modified system of Rothschild shows that the 3D camera is provided as a part of a mobile device (Figure 1 of Rothschild shows the camera 135 on the mobile device or razor 101).
Regarding claim 11, as best understood, the modified system of Rothschild teaches a method for assisting a user with a shaving, comprising:
recording, by a 3D (three-dimension) camera, an image of at least one of the user's skin surface (see the modification in claim 1 above);
processing image data of the image recorded by the 3D camera to determine at least one physical characteristic of the at least one of the user’s skin surface  (see the discussion in claim 1 above);
receiving, by a control unit, feedback information from a vendor platform (see the discussion in claim 1 above);
providing feedback information based on the at least one physical characteristic, wherein the feedback information is regarding a suggestion of a suggested shaving cartridge model suited for the at least one physical characteristic (see the discussion in claim 1 above); and outputting, by an output unit configured to receive the feedback information from the control unit, the feedback information (see the discussion in claim 1 above).
Regarding claim 15, the modified system of Rothschild teaches that the 3D camera is at least one of communicatively or mechanically connected to an initial razor, wherein the 3D camera and/or the initial razor is communicatively connected to the vendor platform and receives the feedback information from the vendor platform (see the  discussion in claims 2-3 above. Please note that all devices are communicatively connected via wire or wireless. See Para. 36 of Rothschild).
Regarding claim 16, the modified system of Rothschild teaches a mobile device (Para. 51 “a smart phone or a razor” communicatively connected to the vendor platform, wherein the mobile device receives the feedback information from the vendor platform. Please note that all devices are communicatively connected via wire or wireless. See Para. 36 of Rothschild.
Regarding claim 17, the modified system of Rothschild teaches that the image data of the image recorded by the 3D camera is transmitted to the vendor platform (Figure 1 of Rothschild).
Regarding claim 21, the modified system of Rothschild teaches that the 3D camera is at least one of mechanically connected to or communicatively connected to an initial razor (see the discussion in claim 3 above), 
the 3D camera performs a 3D scan of a selected body area (see the discussion in Mena, the 3D camera) ; and 
the 3D scan data is used to guide a user of the initial razor in shaving (see the title and  Figure 1 of Rothschild).
Regarding claim 23, the modified system of Rothschild shows that the first razor includes the control unit (see the razor 101 of Rothschild, it intrinsically has a control unit of some sort for controlling the blade, the camera, and sending images to the system 170).
Regarding claim 24, the modified system of Rothschild shows that a mobile device (a razor 101 or a smart phone as disclosed in Para. 31 of Rothschild), wherein the mobile device includes the control unit (see the discussion in claim 23 and please note that the phone has a control unit. It is a smart phone).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s system different from the prior art’s system or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       8/26/2022